Per Curiam.
The one question is the amount of the award. For loss of use of one-third of a fourth finger an award has been made covering a period of five weeks (Workmen’s Compensation Law, § 15, subd. 3, If 1) as follows: For two weeks from October twenty-ninth to November twelfth, at twenty-five dollars per week, and for three weeks thereafter at twenty dollars. Claimant was injured October twenty-ninth, and during the following two weeks only was totally disabled. The injury did not result in a disability for more than forty-nine days; compensation riiay not be allowed for the first seven days. (Workmen’s Compensation Law, § 12.)  The award should be for one week, November fifth to November twelfth, at twenty-five dollars per week and for the following four weeks at twenty dollars per week. (Workmen’s Compensation Law, § 15, subd. 6;† Ginn v. Rapid Service Press, 222 App. Div. 406; affd., 248 N. Y. 563.) The award should be modified accordingly and as modified affirmed. Van Kirk, P. J., Davis, Whitmyer, Hill and Hasbrouek, JJ., concur. Award modified in accordance with opinion, and as so modified affirmed.

 Amd. by Laws of 1927, chap. 558.— [Rep.